UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 18, 2011 Sagebrush Gold Ltd. (Exact Name of Registrant as Specified in Charter) Nevada 333-150462 26-0657736 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1640 Terrace Way Walnut Creek, California 85120 (Address of principal executive offices) (Zip Code) (925) 930-6338 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July 18, 2011, Sagebrush Gold Ltd. borrowed $2,000,000 from Continental Resources Group, Inc. (“Continental”) and issued Continental an unsecured 6% promissory note (the “Note”).The Note matures six months from the date of issuance. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SAGEBRUSH GOLD LTD. Date: July 22, 2011 By: /s/ Sheldon Finkel Name: Sheldon Finkel Title: Chief Executive Officer
